 

 

 

 

Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of the 15th day of
July, 2016, by and between Helios and Matheson Analytics Inc., a Delaware
corporation (the “Corporation”), and ______________________ (“Indemnitee”), a
director and/or officer of the Corporation.

 

RECITALS

 

A.            It is essential to the Corporation to retain the directors and
officers of the Corporation until their successors are duly elected or
appointed.

 

B.            Both the Corporation and Indemnitee recognize the increased risk
of litigation and other claims currently being asserted against directors and
officers of corporations generally.

 

C.            The Certificate of Incorporation and Bylaws of the Corporation
require the Corporation to indemnify and advance expenses to its directors and
officers to the fullest extent permitted under Delaware law, and Indemnitee will
serve or has been serving and continues to serve as a director and/or officer of
the Corporation in part in reliance on the Corporation’s Certificate of
Incorporation and Bylaws.

 

D.            In recognition of Indemnitee’s need for (i) substantial protection
against personal liability based on Indemnitee’s reliance on the aforesaid
Certificate of Incorporation and Bylaws, (ii) specific contractual assurance
that the protection promised by the Certificate of Incorporation and Bylaws will
be available to Indemnitee (regardless of, among other things, any amendment to
or revocation of the Certificate of Incorporation and Bylaws or any change in
the composition of the Corporation’s Board of Directors or acquisition
transaction relating to the Corporation), and (iii) an inducement to provide
effective services to the Corporation as a director and/or officer, the
Corporation wishes to provide in this Agreement for the indemnification of and
the advancing of expenses to Indemnitee to the fullest extent (whether partial
or complete) permitted under Delaware law and as set forth in this Agreement,
and, to the extent insurance is maintained, to provide for the continued
coverage of Indemnitee under the Corporation’s directors’ and officers’
liability insurance policies.

 

AGREEMENTS

 

NOW, THEREFORE, the Corporation and Indemnitee do hereby agree as follows:

 

1.            Agreement to Serve. Indemnitee agrees to serve or continue to
serve as a director and/or an officer of the Corporation for so long as he or
she is duly elected or appointed or until such time as he or she tenders his or
her resignation in writing.

 

 
- 1 -

--------------------------------------------------------------------------------

 

 

2.            Definitions. As used in this Agreement:

 

(a)     “Change in Control” means the occurrence of any of the following events
after the date of this Agreement:

 

(i)     A change in the composition of the Board of Directors of the
Corporation, as a result of which fewer than two-thirds (2/3) of the incumbent
directors are directors who either (1) had been directors of the Corporation
twenty-four (24) months prior to such change or (2) were elected, or nominated
for election, to the Board of Directors with the affirmative votes of at least a
majority of the directors who had been directors of the Corporation 24 months
prior to such change and who were still in office at the time of the election or
nomination; or

 

(ii)     Any “person” (as such term is used in section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) through the acquisition or
aggregation of securities is or becomes the beneficial owner, directly or
indirectly, of securities of the Corporation representing thirty percent (30%)
or more of the combined voting power of the Corporation’s then outstanding
securities ordinarily (and apart from rights accruing under special
circumstances) having the right to vote at elections of directors (the “Capital
Stock”).

 

(b)     “Disinterested Director” means a director of the Corporation who is not
and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.

 

(c)     The term “Expenses” shall include, without limitation, expenses, costs
and obligations, paid or incurred, of investigations, judicial or administrative
proceedings or appeals, amounts paid in settlement by or on behalf of
Indemnitee, reasonable attorneys' fees and disbursements and any expenses
reasonably and actually incurred in establishing a right to indemnification
under Section 8 of this Agreement including, without limitation, those incurred
in investigating, defending, being a witness in or participating in (including
on appeal), or preparing to defend with respect to any claim, issue or matter
relating thereto or in connection therewith, but shall not include the amount of
judgments, fines or penalties against Indemnitee.

 

(d)     “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the past five (5) years has been, retained to represent: (i) the Corporation or
Indemnitee in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the
Corporation or Indemnitee in an action to determine Indemnitee’s rights under
this Agreement.

 

(e)     The term “Proceeding” shall include any threatened, pending or completed
action, suit, investigation or proceeding, and any appeal thereof, whether
brought by or in the right of the Corporation or otherwise and whether civil,
criminal, administrative or investigative, and/or any inquiry or investigation,
in which Indemnitee may be or may have been involved as a party or otherwise, by
reason of the fact that Indemnitee is or was a director or officer of the
Corporation, by reason of any action taken by him or her or of any inaction on
his or her part while acting as such a director or officer, or by reason of the
fact that he or she is or was serving at the request of the Corporation as a
director, officer, employee or agent of another corporation, partnership,
limited liability company, joint venture, trust or other enterprise; in each
case whether or not he is acting or serving in any such capacity at the time any
liability or expense is incurred for which indemnification or reimbursement can
be provided under this Agreement.

 

 
- 2 -

--------------------------------------------------------------------------------

 

 

(f)     References to “other enterprise” shall include employee benefit plans;
references to "fines" shall include any excise tax assessed with respect to any
employee benefit plan; references to "serving at the request of the Corporation"
shall include any service as a director, officer, employee or agent of the
Corporation or its subsidiaries which imposes duties on, or involves services
by, such director, officer, employee, or agent with respect to an employee
benefit plan, its participants or beneficiaries; and a person who acted in good
faith and in a manner he reasonably believed to be in the interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Corporation” as
referred to in this Agreement.

 

3.            Indemnity in Third-Party Proceedings. The Corporation shall
indemnify Indemnitee in accordance with the provisions of this Section 3 if
Indemnitee is a party to or threatened to be made a party to any Proceeding
(other than a Proceeding by or in the right of the Corporation to procure a
judgment in its favor) by reason of the fact that Indemnitee is or was a
director or officer of the Corporation, or is or was serving at the request of
the Corporation as a director, officer, employee, or agent of another
corporation, partnership, limited liability company, joint venture, trust or
other enterprise, against all Expenses, judgments, fines and penalties actually
and reasonably incurred by Indemnitee in connection with the defense or
settlement of such Proceeding, but only if he or she acted in good faith and in
a manner which he or she reasonably believed to be in the best interests of the
Corporation, or, in the case of a criminal action or proceeding, in addition,
had no reasonable cause to believe that his or her conduct was unlawful.

 

4.            Indemnitee in Proceedings by or in the Right of the Corporation.
The Corporation shall indemnify Indemnitee in accordance with the provisions of
this Section 4 if Indemnitee is a party to or threatened to be made a party to
any Proceeding by or in the right of the Corporation to procure a judgment in
its favor by reason of the fact that Indemnitee is or was a director or officer
of the Corporation, or is or was serving at the request of the Corporation as a
director, officer, employee, or agent of another corporation, partnership,
limited liability company, joint venture, trust or other enterprise, against all
Expenses actually and reasonably incurred by Indemnitee in connection with the
defense or settlement of such Proceeding, but only if he or she acted in good
faith and in a manner which he or she reasonably believed to be in the best
interests of the Corporation, except that no indemnification for Expenses shall
be made under this Section 4 in respect of any Proceeding as to which Indemnitee
shall have been adjudged to be liable to the Corporation, unless and only to the
extent that any court in which such Proceeding was brought shall determine upon
application that, despite the adjudication of liability, but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such expenses as such court shall deem proper. Notwithstanding the
foregoing, Indemnitee shall have no right to indemnification for Expenses and
the payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended.

 

 
- 3 -

--------------------------------------------------------------------------------

 

 

5.            Indemnification Prohibited. Notwithstanding the provisions of
Sections 3 and 4, no indemnification shall be made in connection with any
Proceeding charging improper personal benefit to the Indemnitee, whether or not
involving action in his or her official capacity, in which he or she was
adjudged liable on the basis that personal benefit was improperly received by
him or her.

 

6.            Indemnification of Expenses of Successful Party. Notwithstanding
any other provision of this Agreement whatsoever, to the extent that Indemnitee
has been successful on the merits or otherwise (including a settlement) in
defense of any Proceeding or in defense of any claim, issue or matter therein,
including dismissal without prejudice, Indemnitee shall be indemnified against
all Expenses reasonably and actually incurred in connection therewith.

 

7.           Advances of Expenses. The Corporation shall advance all reasonable
Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding within five (5) days after the receipt by the Corporation of a
statement or statements from Indemnitee requesting such advance or advances from
time to time, whether prior to or after final disposition of such Proceeding.
Such statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee and shall include or be preceded or accompanied by an undertaking by
or on behalf of Indemnitee to repay any Expenses advanced if it shall ultimately
be determined that Indemnitee is not entitled to be indemnified against such
Expenses.

 

8.            Procedure for Determination of Entitlement to Indemnification.

 

(a)     To obtain indemnification under this Agreement, Indemnitee shall submit
to the Corporation a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the Corporation shall, promptly
upon receipt of such a request for indemnification, advise the Board of
Directors in writing that Indemnitee has requested indemnification.

 

 
- 4 -

--------------------------------------------------------------------------------

 

 

(b)     Upon written request by Indemnitee for indemnification pursuant to the
first sentence of Section 8(a) hereof, a determination, if required by
applicable law, with respect to Indemnitee’s entitlement thereto shall be made
in the specific case: (i) if a Change in Control (as defined in Section 2) shall
have occurred, by Independent Counsel (as defined in Section 2) (unless
Indemnitee shall request that such determination be made by the Board of
Directors or the stockholders, in which case by the person or persons or in the
manner provided for in clauses (ii) or (iii) of this Section 8(b)) in a written
opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee; (ii) if a Change in Control shall not have occurred, (A) by the
Board of Directors by a majority vote of a quorum consisting of Disinterested
Directors (as defined in Section 2), or (B) if a quorum of the Board of
Directors consisting of Disinterested Directors is not obtainable or, even if
obtainable, such quorum of Disinterested Directors so directs, by Independent
Counsel in a written opinion to the Board of Directors, a copy of which shall be
delivered to Indemnitee or (C) by the stockholders of the Corporation; or (iii)
as provided in Section 9(b) of this Agreement; and, if it is so determined that
Indemnitee is entitled to indemnification, payment to Indemnitee shall be made
within five (5) days after such determination. Indemnitee shall cooperate with
the person, persons or entity making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including reasonable attorney’s fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Corporation
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification), and the Corporation hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

 

(c)     In the event the determination of entitlement to indemnification is to
be made by Independent Counsel pursuant to Section 8(b) hereof, the Independent
Counsel shall be selected as provided in this Section 8(c). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Board of Directors, and the Corporation shall give written notice to
Indemnitee advising him or her of the identity of the Independent Counsel so
selected. If a Change in Control shall have occurred, the Independent Counsel
shall be selected by Indemnitee (unless Indemnitee shall request that such
selection be made by the Board of Directors, in which event the preceding
sentence shall apply), and Indemnitee shall give written notice to the
Corporation advising it of the identity of the Independent Counsel so selected.
In either event, the Indemnitee or the Corporation, as the case may be, may,
within seven (7) days after such written notice of selection shall have been
given, deliver to the Corporation or to Indemnitee, as the case may be, a
written objection to such selection. Such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 2 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. If such written objection is made, the Independent Counsel so
selected may not serve as Independent Counsel unless and until a court has
determined that such objection is without merit. If, within twenty (20) days
after submission by Indemnitee of a written request for indemnification pursuant
to Section 8(a) hereof, no Independent Counsel shall have been selected and not
objected to, either the Corporation or Indemnitee may petition the Court of
Chancery of the State of Delaware or other court of competent jurisdiction for
resolution of any objection which shall have been made by the Corporation or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the Court or by such
other person as the Court shall designate, and the person with respect to whom
an objection is so resolved or the person so appointed shall act as Independent
Counsel under Section 8(b) hereof. The Corporation shall pay any and all
reasonable fees and expenses of Independent Counsel incurred by such Independent
Counsel in connection with acting pursuant to Section 8(b) hereof, and the
Corporation shall pay all reasonable fees and expenses incident to the
procedures of this Section 8(c), regardless of the manner in which such
Independent Counsel was selected or appointed. Upon the due commencement of any
judicial proceeding pursuant to Section 11(a)(iii) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 

 
- 5 -

--------------------------------------------------------------------------------

 

 

9.            Presumptions and Effect of Certain Proceedings.

 

(a)     If a Change in Control shall have occurred, in making a determination
with respect to entitlement to indemnification hereunder, the person or persons
or entity making such determination shall presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 8(a) of this Agreement, and the
Corporation shall have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption.

 

(b)     If the person, persons or entity empowered or selected under Section 8
of this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within sixty (60) days after receipt by the
Corporation of the request therefor, the requisite determination of entitlement
to indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such sixty (60)-day period may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if the person,
persons or entity making the determination with respect to entitlement to
indemnification in good faith requires such additional time for the obtaining or
evaluating of documentation and/or information relating thereto; and provided,
further, that the foregoing provisions of this Section 9(b) shall not apply (i)
if the determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 8(b) of this Agreement and if (A) within
fifteen (15) days after receipt by the Corporation of the request for such
determination the Board of Directors has resolved to submit such determination
to the stockholders for their consideration at an annual meeting thereof to be
held within seventy five (75) days after such receipt and such determination is
made thereat, or (B) a special meeting of stockholders is called within fifteen
(15) days after such receipt for the purpose of making such determination, such
meeting is held for such purpose within sixty (60) days after having been so
called and such determination is made thereat; or (ii) if the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 8(b) of this Agreement.

 

(c)     The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Corporation or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that his or
her conduct was unlawful.

 

 
- 6 -

--------------------------------------------------------------------------------

 

 

10.           Notification and Defense of Claim. Promptly after receipt by
Indemnitee of notice of the commencement of any Proceeding, Indemnitee will, if
a claim in respect thereof is to be made against the Corporation under this
Agreement, notify the Corporation of the commencement thereof; but the omission
so to notify the Corporation will not relieve it from any liability which it may
have to Indemnitee otherwise than under this Agreement. With respect to any
Proceeding as to which Indemnitee notifies the Corporation of the commencement
thereof:

 

(a)     the Corporation will be entitled to participate therein at its own
expense;

 

(b)     Except as otherwise provided below, to the extent that it may wish, the
Corporation jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel reasonably satisfactory to
Indemnitee. After notice from the Corporation to Indemnitee of its election to
assume the defense thereof, the Corporation will not be liable to Indemnitee
under this Agreement for any Expenses subsequently incurred by Indemnitee in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ his or
her own counsel in such Proceeding, but the Expenses associated with the
employment of such counsel incurred after notice from the Corporation of its
assumption of the defense thereof shall be at the expense of Indemnitee unless
(i) the employment of counsel by Indemnitee has been authorized by the
Corporation, (ii) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Corporation and Indemnitee in the conduct of
the defense of such Proceeding or (iii) the Corporation shall not in fact have
employed counsel to assume the defense of such Proceeding, in each of which
cases the Expenses of Indemnitee’s separate counsel shall be at the expense of
the Corporation. The Corporation shall not be entitled to assume the defense of
any Proceeding brought by or on behalf of Corporation or as to which Indemnitee
shall have made the conclusion provided for in (ii) above; and

 

(c)     Provided there has been no Change in Control, the Corporation shall not
be liable to indemnify Indemnitee under this Agreement for any amounts paid in
settlement of any Proceeding effected without its written consent, which consent
shall not be unreasonably withheld. The Corporation shall be permitted to settle
any Proceeding except that it shall not settle any Proceeding in any manner that
would impose any penalty, out-of-pocket liability, or limitation on Indemnitee
without Indemnitee’s written consent.

 

11.           Remedies of Indemnitee.

 

(a)     In the event that (i) a determination is made pursuant to Section 8 of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 7
of this Agreement, (iii) the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 8(b) of this Agreement and
such determination shall not have been made and delivered in a written opinion
within ninety (90) days after receipt by the Corporation of the request for
indemnification, or (iv) payment of indemnification is not made within ten (10)
days after a determination has been made that Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 8 or 9 of this Agreement, Indemnitee shall be entitled to an
adjudication in an appropriate court of the State of Delaware, or in any other
court of competent jurisdiction, of his or her entitlement to such
indemnification of advancement of Expenses.

 

 
- 7 -

--------------------------------------------------------------------------------

 

 

(b)     In the event that a determination shall have been made pursuant to
Section 8 of this Agreement that Indemnitee is not entitled to indemnification,
any judicial proceeding commenced pursuant to this Section 11 shall be conducted
in all respects as a de novo trial on the merits and Indemnitee shall not be
prejudiced by reason of that adverse determination. If a Change in Control shall
have occurred, in any judicial proceeding commenced pursuant to this Section 11
the Corporation shall have the burden of proving that Indemnitee is not entitled
to indemnification or advancement of Expenses, as the case may be.

 

(c)     If a determination shall have been made or deemed to have been made
pursuant to Section 8 or 9 of this Agreement that Indemnitee is entitled to
indemnification, the Corporation shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section 11, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.

 

(d)     The Corporation shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 11 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Corporation is bound by all the provisions
of this Agreement.

 

(e)     In the event that Indemnitee, pursuant to this Section 11, seeks a
judicial adjudication to enforce his or her rights under, or to recover damages
for breach of, this Agreement, Indemnitee shall be entitled to recover from the
Corporation, and shall be indemnified by the Corporation against, any and all
expenses (of the types describe in the definition of Expenses in Section 2 of
this Agreement) actually and reasonably incurred by him or her in such judicial
adjudication, but only if he or she prevails therein. If it shall be determined
in said judicial adjudication that Indemnitee is entitled to receive part but
not all of the indemnification or advancement or expenses sought, the expenses
incurred by Indemnitee in connection with judicial adjudication shall be
appropriately prorated.

 

12.           Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

 

(a)     Notwithstanding any other provision of this Agreement, the Corporation
hereby agrees to indemnify the Indemnitee to the full extent permitted by law,
whether or not such indemnification is specifically authorized by the other
provisions of this Agreement, the Corporation's Certificate of Incorporation,
the Bylaws, or by statute. In the event of any changes, after the date of this
Agreement, in any applicable law, statute, or rule that expand the right of a
Delaware corporation to indemnify a member of its board of directors or any
officer, such changes shall be, ipso facto, within the purview of Indemnitee's
rights, and the Corporation's obligations, under this Agreement. In the event of
any changes in any applicable law, statute, or rule that narrow the right of a
Delaware corporation to indemnify a member of its board of directors or any
officer, such changes, to the extent not otherwise required by such law, statute
or rule to be applied to this Agreement, shall have no effect on this Agreement
or the parties' rights and obligations hereunder.

 

 
- 8 -

--------------------------------------------------------------------------------

 

 

(b)     The indemnification provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may be entitled under the
Certificate of Incorporation, the Bylaws, any agreement, any vote of
stockholders or disinterested directors, the laws of the State of Delaware, or
otherwise, both as to action in his or her official capacity and as to action in
another capacity while holding such office.

 

(c)     To the extent that the Corporation maintains an insurance policy or
policies providing liability insurance for directors, officers, employees,
agents or fiduciaries of the Corporation or of any other corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise which such person serves at the request of the
Corporation, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee or agent under such policy or
policies.

 

(d)     In the event of any payment under this Agreement, the Corporation shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights.

 

(e)     The Corporation shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

 

13.          Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) 10 years after the date that Indemnitee shall
have ceased to serve as an officer or director, or (b) the final termination of
all pending Proceedings in respect of which Indemnitee is granted rights of
indemnification or advancement of Expenses hereunder and of any proceeding
commenced by Indemnitee pursuant to Section 11 of this Agreement relating
thereto.

 

14.           Exception to Right of Indemnification or Advancement of Expenses.
Notwithstanding any other provision of this Agreement, Indemnitee shall not be
entitled to indemnification or advancement of Expenses under this Agreement with
respect to any Proceeding, or any claim therein, brought or made by him or her
against the Corporation, except as otherwise provided for in Section 11 of this
Agreement.

 

15.           Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Corporation for some or a
portion of the Expenses, judgments, fines or penalties actually and reasonably
incurred by him or her in the investigation, defense, appeal or settlement of
any Proceeding, but not, however, for the total amount thereof, the Corporation
shall nevertheless indemnify Indemnitee for the portion of such Expenses,
judgments, fines or penalties to which Indemnitee is entitled. Moreover,
notwithstanding any other provision of this Agreement, to the extent that
Indemnitee has been successful on the merits or otherwise in defense of any or
all claims, issues or matters relating in whole or in part to an indemnifiable
event, occurrence or matter hereunder, including dismissal without prejudice,
Indemnitee shall be indemnified against all Expenses incurred in connection with
such defenses.

 

 
- 9 -

--------------------------------------------------------------------------------

 

 

16.          Effect of Federal Law. Both the Corporation and the Indemnitee
acknowledge that in certain instances, federal law will override Delaware law
and prohibit the Corporation from indemnifying its offices and directors. For
example, the Corporation and Indemnitee acknowledge that the Securities and
Exchange Commission has taken the position that indemnification is not
permissible for liabilities arising under certain federal securities law, and
federal law prohibits indemnification for certain violations of the Employee
Retirement Income Security Act of 1974, as amended.

 

17.          Saving Clause. Nothing in this Agreement is intended to require or
shall be construed as requiring the Corporation to do or fail to do any act in
violation of applicable law. The provisions of this Agreement (including any
provision within a single section, paragraph or sentence) shall be severable in
accordance with this Section 17. If this Agreement or any portion thereof shall
be invalidated on any ground by any court of competent jurisdiction, the
Corporation shall nevertheless indemnify Indemnitee as to Expenses, judgments,
fines and penalties with respect to any Proceeding to the full extent permitted
by any applicable portion of this Agreement that shall not have been invalidated
or by any other applicable law, and this Agreement shall remain enforceable to
the fullest extent permitted by law.

 

18.          Notice. All notices, request, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if (i)
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed.

 

(a)       If to Indemnitee, to:

 ______________________________________

 ______________________________________ 

 ______________________________________ 



 ______________________________________ 



  

 

(b)       If to the Corporation to:

 

Helios and Matheson Analytics Inc.

Empire State Building

350 Fifth Avenue, Suite 7520

New York, New York 10118

Attn: Office of the Secretary

 

or such address as may have been furnished to Indemnitee by the Corporation or
to the Corporation by Indemnitee, as the case may be.

 

 
- 10 -

--------------------------------------------------------------------------------

 

 

19.           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute the original.

 

20.          Applicable Law. This Agreement shall be governed by and construed
in accordance with the substantive laws of the State of Delaware without giving
effect to its rules of conflicts of laws.

 

21.           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties and their respective
successors and assigns (including any direct or indirect successors by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Corporation), spouses, heirs, and personal and legal
representatives. The Corporation shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part, of the business and/or assets of the
Corporation, by written agreement in form and substance satisfactory to the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place.

 

22.          Subsequent Instruments and Acts. The parties hereto agree that they
will execute any further instrument and perform any acts that may become
necessary from time to time to carry out the terms of this Agreement.

 

23.           Modification and Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

24.          Notice by Indemnitee. Indemnitee agrees promptly to notify the
Corporation in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other documents relating to any Proceeding
or matter which may be subject to Indemnification or advancement of Expenses
covered hereunder.

 

25.           Entire Agreement/No Collateral Representations. Each party
expressly acknowledges and agrees that this Agreement, together with the
agreements and documents referenced herein : (1) is the final, complete and
exclusive statement of the agreement of the parties with respect to the subject
matter hereof; (2) supersedes any prior or contemporaneous agreements,
proposals, commitments, guarantees, assurances, communications, discussions,
promises, representations, understandings, conduct, acts, courses of dealing,
warranties, interpretations or terms of any kind, whether oral or written
(collectively and severally, the “prior agreements”), and that any such prior
agreements are of no force or effect except as expressly set forth herein; and
(3) may not be varied, supplemented or contradicted by evidence of prior
agreements, or by evidence of subsequent oral agreements.

 

 
- 11 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereby have caused this Agreement to be duly
executed and signed as of the day and year first above written.

 

 

 

 

Helios and Matheson Analytics Inc.,

a Delaware corporation

 

     

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Parthasarathy Krishnan

Title: Chief Executive Officer

 

 

 

 

 



INDEMNITEE: 

 

               

 